DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, and 16-27 are pending.

The claims include the term “white oil”, and this term is also known for highly refined mineral oils known with properties including being stable and chemically inert.  Further, other types of solvents such as paraffin oil can also be seen as an equivalent material, see teaching by CN 106149085 B (from IDS) regarding solvents that listed mineral oil, paraffin oil, white oil and kerosene. 

The claim in the preamble includes the term “ultra high molecular weight polyethylene fiber”, and the term “ultra high” is noted.  It is noted that this term is known in the polymer art pertaining to the properties regarding its high molecular weight, including the ASTM standards of a molecular weight greater than 3.1 million g/mole, while ISO defines at least 1 million g/mole.  See NPL document Ultra High Molecular Weight Polyethylene: Mechanics, Morphology, and Clinical Behavior, page 2 regarding UHMWPE structure and Mechanical Behavior.  The examples set forth by the applicant’s specification for the molecular weight is over 2-6 x106, which is consistent with ISO standards.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
In claim 21 on line 2 having “5 wt9%” which appears to be a typo in the claim, and is assumed to be 5 wt% as seen in the teaching of [0111] of the PGPub for the graphene slurry concentration that teaches of “more preferably 5 wt%”. 
In claim 22 on lines 5-6, having 200 m 2 / g to 1000 m 2 / g”.  This appears to be stating 200 m2/g to 1000 m2/g.  
In claim 22 on line 3, the term “tgrinding” appears to be misspelling and it is assumed to have been --grinding--.
In claim 22 on line 8, the term “5min” appears to be a misspelling and is assumed to be --5 min--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “raising the first temperature” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the emulsifier" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The latest amendment had amended the claim and includes removal of “an emulsifier” in line 4.
The term "stirring at a high speed" in claim 2 is a relative term which renders the claim indefinite.  The term "high speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted in claim 3 of 3000-10000 rpm regarding the stirring speed, however, in claim 22 it mentions stirring at 18-2000 rpm.  Thereby, it is unclear as to the determination of the relative term for “high speed”.
The term "mixed at a high speed in an emulsifier" in claim 25 is a relative term which renders the claim indefinite.  The term "high speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similarly, as noted above, in claim 3 of 3-10000 rpm regarding the stirring speed, however, in claim 22 it mentions stirring at 18-2000 rpm.  Thereby, it is unclear as to the determination of the relative term for “high speed”.



Allowable Subject Matter
Claim 1-3 and 16-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach of the method of forming the UHMWPE fiber that includes preparing of the glass fiber premix, the grinding and forming the graphene slurry premix, the swelling and mixing, and gelling, and cooling, and obtaining the fiber from the gel spun, more specifically, the references fail to teach of “first UHMWPE to the second white oil containing the graphene filter residue, heating the premix to 80 0C to 90 0C, when the premix does not bubble, raising the first temperature to 135 0C to 170 0C, and maintaining for 2.5 h to 4.5 h; preparing a spinning mixture: mixing the glass fiber premix, the graphene slurry premix, a second UHMWPE, an antioxidant, and a third white oil to obtain the spinning mixture”

Shen (US 2017/0058431) teaches of forming a UHMWPE fiber with the teaching of also milling ultrafine micropowder from carbide, and mixing of the UHMWEP with solvent, further teaches of a ultrasonic dispersion for a powder premix, and of mixing until uniform 2-4 hours by homogenizer.  Then subjecting to spinning solution of 230-280 degrees C and extracting and hot drawing the gel filment spun after the step spinning.  Shen lacks teaching of the specific feature in forming the premix of the various heating, white oil, and of the temperature, prior to spinning.

Tam (US 2007/0231572) teaches of forming a UHMW PO with forming a slurry of the UHMW PO particles at a first temperature and processing the slurry in an extruder.  The reference lacks teaching of the various premix preparation and of the spinning.

Zhang (US 2018/0363168) teaches of forming a wear and cut resistant UHMWPE fiber formed from the UHMWPE resin that is mixed from nano additive and antioxidant [0007]; graphite, carbon nanotube, or nano carbon black [0010] (these can be interpreted as graphene structures in a three dimensional shape); and further with along with solvent oil such as white oil, see [0008].  The formation of the parts and of the processing having different temperatures and time such as the operation controlled at first 60 degrees and then at 50 degrees, prior to vacuumed in a sealed container for 4 hours prior to wet spinning, see [0021].  The other embodiments [0022] to [0027] having similar issues regarding the differences in temperature and manner of formation of the premix. 

The teaching by CN 106149085 B (see IDS, used machine translation from google patents) teaches of forming a UHMWPE fiber and in the premix formation includes graphene, organosilicate clay, solvent (paraffin oil, mineral oil, white oil, or kerosene).  The CN reference does not teach of the particular heating of the premix, nor for the time prior to forming preparing of a spinning mixture.  Instead the teaching by the CN reference teaches of warming the mixture to 240-280 degrees C, and high speed stirred to dissolve the UHMWPE powder.  Thereby, of a different method in preparation. 


The prior art of record fails to teach the claimed invention regarding the method for preparing a composite ultra-high molecular weight polyethylene fiber, with the claimed preparation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See attached PTO-892 form, and further in detail:
Li (US 2019/0185596) teaches of methods for preparing UHMWPE particles, and lacks teaching of graphene/graphite/carbon that is used in forming in the premix
Tam (US 2008/0305331) teaches of process in preparing UHMWPE yarn, includes forming slurry and heating vessel, does not teach of graphene/graphite/carbon that is used in forming the premix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744